UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL THOMAS SHIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:05-cr-00254-TDS-1; 1:14-cv-00552-TDS-JEP)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Thomas Shields, Appellant Pro Se.           Terry Michael
Meinecke,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl Thomas Shields appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

Shields’ Fed. R. Crim. P. 36 motion to correct a purported error

in his presentence report.               We have reviewed the record and

discern no error in this ruling.                Accordingly, we affirm the

district   court’s     order.      See    United     States   v.    Shields,     Nos.

1:05-cr-00254-TDS-1;      1:14-cv-00552-TDS-JEP            (M.D.N.C.      Dec.    15,

2015).     We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented      in   the   materials

before   this   court   and     argument     would   not   aid     the   decisional

process.

                                                                           AFFIRMED




                                         2